
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


BOISE CASCADE CORPORATION

SUPPLEMENTAL EARLY RETIREMENT PLAN FOR EXECUTIVE OFFICERS

(As Amended Through September 26, 2003)


ARTICLE I—PURPOSE OF THE PLAN

        The purpose of this Supplemental Early Retirement Plan for Executive
Officers (the "Plan") is to facilitate the orderly succession of Executive
Officers with continuity of management by providing additional Early Retirement
Benefits for the Executive Officers.

ARTICLE II—DEFINITIONS

        2.1    "Board of Directors."    The term Board of Directors shall mean
the Board of Directors of Boise Cascade Corporation.

        2.2    "Change in Control."    A Change in Control shall be deemed to
have occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.2(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in

--------------------------------------------------------------------------------




connection with a transaction described in Section 2.2(c)(i) shall not be deemed
to be a Change in Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.2(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.2(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.3    "Committee."    The Retirement Committee of the Company appointed
by the Board of Directors, which, in addition to its other duties and
responsibilities, shall have the duties and responsibilities set out in
Article V of this Plan.

        2.4    "Company."    Boise Cascade Corporation, a corporation organized
and existing under the laws of the state of Delaware, or its successor or
successors.

        2.5    "Competitor."    Any business, foreign or domestic, which is
engaged, at any time relevant to the provisions of this Plan, in the
manufacture, sale, or distribution of products, or in the providing of services,
in competition with products manufactured, sold, or distributed, or services
provided, by the Company or any subsidiary, partnership, or joint venture of the
Company. The determination of whether a business is a Competitor shall be made
by the Company's General Counsel, in his or her sole discretion.

        2.6    Construction.    Except to the extent preempted by federal law,
this Plan shall be construed according to the laws of the state of Idaho. The
words "hereof," "herein," "hereunder" and other similar compounds of the word
"here" shall mean and refer to the entire Plan, not to any particular provision
or section.

2

--------------------------------------------------------------------------------


        2.7    "Deferred Compensation and Benefits Trust."    The irrevocable
trust (the "DCB Trust") established by the Company with an independent trustee
for the benefit of persons entitled to receive payments or benefits hereunder,
the assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.8    "Early Retirement Benefits."    The benefits that will be paid to
an Executive Officer who retires from the Company under the provisions of this
Plan.

        2.9    "Early Retirement Date."    The date of an Executive Officer's
Termination of Employment on or after his or her 55th birthday but before his or
her Normal Retirement Date.

        2.10    "Effective Date."    The date this Plan becomes effective as
established by the Board of Directors.

        2.11    "Executive Officer."    An Employee who has been duly elected by
the Board of Directors to serve as an executive officer of the Company in
accordance with the Company's Bylaws but shall not include assistant treasurers
or assistant secretaries.

        2.12    "Involuntary Retirement."    The termination of employment of an
Executive Officer by action of the Company or the Board of Directors prior to an
Executive Officer's Normal Retirement Date but after the Executive Officer has
completed 10 or more years of service and has reached the age of at least
55 years.

        2.13    "Normal Retirement Date."    The first day of the month on or
after an Executive Officer's 65th birthday.

        2.14    "Salaried Plan."    The Boise Cascade Corporation Pension Plan
for Salaried Employees and the Boise Cascade Corporation Excess Benefit Plan as
they currently are in effect and as amended from time to time after the
Effective Date of this Plan.

ARTICLE III—ELIGIBILITY FOR EARLY RETIREMENT BENEFITS

        3.1    Eligibility.    An Executive Officer (i) with 10 or more years of
service with the Company, as defined in the Salaried Plan; (ii) who has served
as an Executive Officer of the Company for at least 5 full years measured from
the date of his or her election to such office; and (iii) whose employment with
the Company is terminated through Involuntary Retirement, or who elects early
retirement on or after his or her 55th birthday but before his or her Normal
Retirement Date, shall receive the Early Retirement Benefits as set forth in
Article IV hereof; provided, however, if an Executive Officer's employment is
terminated for "disciplinary reasons," as that term is used in the Company's
Corporate Policy 10.2, Termination of Employment, such Executive Officer shall
not be eligible to receive any benefits under this Plan.

        3.2    Notice.    If an Executive Officer is required to take
Involuntary Retirement under this Plan, he or she shall be given a written
notice thereof and shall be advised of the Early Retirement Benefits to be paid
hereunder. Additionally, any eligible Executive Officer desiring to retire under
the terms of this Plan on or after his or her 55th birthday but before his or
her Normal Retirement Date shall notify the Company of his or her decision, in
writing, at least 30 days in advance of the Early Retirement Date.

ARTICLE IV—EARLY RETIREMENT BENEFITS

        4.1    Early Retirement Benefits.    An Executive Officer who is
eligible to and elects to retire on or after his or her 55th birthday but before
his or her Normal Retirement Date, or who is required to take Involuntary
Retirement by the Company during that period, shall receive the Early Retirement
Benefits as set forth in Section 4.2 herein.

3

--------------------------------------------------------------------------------

        4.2    Computation of Early Retirement Benefits.    The Early Retirement
Benefits payable to any Executive Officer who is covered by the provisions of
Section 4.1 hereof shall be calculated as follows:

        Until age 65, the Early Retirement Benefits payable hereunder shall be
an amount equal to the Basic Pension Benefit that would have been payable at age
65 under the Salaried Plan (before reduction to reflect any retirement option
selected by the Executive Officer pursuant to Article VII of the Salaried Plan)
without reduction on account of early retirement.

        Notwithstanding the foregoing, an Executive Officer may make an
irrevocable written election at any time on or before his or her Early
Retirement Date to receive, as an alternative to the amounts described above,
Early Retirement Benefits commencing upon the Early Retirement Date equal to the
difference between (1) the amount of the Basic Pension Benefit, as defined in
the Salaried Plan (before the reduction to reflect any retirement option
selected by the Executive Officer pursuant to Article VII of the Salaried Plan),
payable to the Executive Officer as of his or her Early Retirement Date, without
reduction for early retirement under the Salaried Plan, and (2) the amount of
the Basic Pension Benefit, as defined in the Salaried Plan (before the reduction
to reflect any retirement option selected by the Executive Officer pursuant to
Article VII of the Salaried Plan), payable to the Executive Officer as of his or
her Early Retirement Date, after application of the reduction factors as set
forth in Article VI of the Salaried Plan due to the Executive Officer's election
to retire early.

        If the calculations made pursuant to this section produce no Early
Retirement Benefits for an Executive Officer, then this Plan shall not apply to
that Executive Officer.

        The Company will be secondarily liable for the payment of any amounts
that are payable from the Salaried Plan.

        4.3    Manner and Adjustment of Payment.    The Early Retirement
Benefits, as computed in Section 4.2 and as provided hereunder, shall, except as
provided in Section 4.6, become an unfunded general obligation of the Company
and shall be paid to the Executive Officer in monthly installments as a
supplemental retirement benefit. The Early Retirement Benefits shall be paid in
the same form as the Executive Officer's benefits selected under the Salaried
Plan and shall be actuarially reduced to reflect the optional form of payment,
if any, selected by the Executive Officer under Article VII of the Salaried
Plan.

        4.4    Executive Officer Not to Compete.    If an Executive Officer who
is receiving Early Retirement Benefits hereunder and who has not yet reached his
or her Normal Retirement Date provides significant services as an employee or
consultant, or otherwise renders services of a significant nature for
remuneration, to a Competitor, the Company may, in its discretion, cancel all
further Early Retirement Benefits due to be payable to the Executive Officer
hereunder, and after the date of cancellation, the Executive Officer shall
forfeit all future benefits under this Plan. The Company may, in its discretion,
consent to an Executive Officer's rendering services to a Competitor, and if it
does consent, it may place whatever limitations it considers appropriate on the
consent. If the Executive Officer breaches the terms of the consent, the Company
may, in its discretion, cancel all further Early Retirement Benefits due to be
payable to the Executive Officer hereunder, and after the date of cancellation,
the Executive Officer shall forfeit all future benefits under this Plan.

        4.5    Supplemental Survivor's Retirement Benefit.    If an Executive
Officer terminates employment at any age by reason of death, his or her spouse,
if any, shall be eligible to receive a supplemental Survivor's Retirement
Benefit under this Plan. The amount of the supplemental Survivor's Retirement
Benefit payable under this section shall be equal to the difference between the
Survivor's Retirement Benefit payable under the terms of the Salaried Plan and
the amount to which the spouse would be entitled under the terms of both this
Plan and the Salaried Plan if the Executive Officer, without regard to the
requirements of Section 3.1 of this Plan, had elected early retirement on the
date of his

4

--------------------------------------------------------------------------------

or her death and had elected to receive benefits in the form of a 100% Joint and
Survivor Annuity with the spouse as joint annuitant, provided that if the
Executive Officer dies prior to reaching age 55, the otherwise unreduced benefit
payable under this Plan shall be actuarially reduced to reflect the Executive
Officer's age at death. A surviving spouse shall not be eligible for a
supplemental survivor's benefit under this Plan unless the spouse is eligible
for a survivor's benefit under the terms of the Salaried Plan.

        4.6    Deferred Compensation and Benefits Trust.    Upon the occurrence
of a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company's obligations
under this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

ARTICLE V—DUTIES

        5.1    Committee's Powers.    Except as otherwise provided in the Plan
with regard to the powers of the Company, the Committee shall have control of
administration of the Plan, with all powers necessary to enable it to carry out
its duties hereunder. The Committee shall have the right to inspect the records
of the Company whenever such inspection may be reasonably necessary in order to
determine any fact pertinent to the performance of the duties of the Committee.
The Committee, however, shall not be required to make such inspection but may,
in good faith, rely on any statement of the Company or any of its officers or
employees.

        5.2    Copy of Plan to Be Furnished.    The Committee shall furnish a
copy of this Plan to all Executive Officers of the Company who are or become
entitled to be covered under this Plan as eligible Executive Officers.

        5.3    Records.    The Committee shall keep a complete record of all its
proceedings and all data necessary for administration of the Plan.

        5.4    Appeal Procedure.    If any Executive Officer feels aggrieved by
any decision of the Committee concerning his or her benefits hereunder, the
Committee shall provide, upon written request of the Executive Officer, specific
written reasons for the decision. The Committee shall afford an Executive
Officer, whose claim for benefits has been denied, 60 days from the date notice
of denial is mailed in which to request a hearing before the Committee. If an
Executive Officer requests a hearing, the Committee shall review the written
comments, oral statements, and any other evidence presented on behalf of the
Executive Officer at the hearing and render its decision within 60 days of such
hearing. If the Executive Officer still feels aggrieved by the Committee's
decision concerning his or her benefits hereunder, the Executive Officer can
request the Executive Compensation Committee of the Board of Directors to review
his or her case. The request for hearing must be made in writing within 60 days
from the date of the Committee's decision. The Executive Compensation Committee
of the Board of Directors shall review said decision within 4 months after
receiving the Executive Officer's request for review and shall, within a
reasonable time thereafter, render a decision respecting the Executive Officer's
claim, which shall be final, binding and conclusive.

        If any Executive Officer feels aggrieved by any decision of the Company
concerning his or her rights hereunder, the Company shall provide, upon the
written request of the Executive Officer, specific written reasons for its
decision. If the Executive Officer is not satisfied with the Company's

5

--------------------------------------------------------------------------------

decision with respect to his or her rights, the Executive Officer can request
the Executive Compensation Committee of the Board of Directors to review his or
her case. The Executive Officer's request must be made within 60 days of the
mailing of the Company's written decision, and the Executive Compensation
Committee of the Board of Directors will handle the review in the same manner as
set forth above with respect to appeals from Committee decisions.

ARTICLE VI—AMENDMENT AND TERMINATION

        6.1    Amendment.    To provide for contingencies which may require the
clarification, modification, or amendment of this Plan, the Company reserves the
right to amend this Plan at any time; provided, however, no amendment shall
affect any benefits previously granted hereunder to any Executive Officer who
elected or was required, pursuant to this Plan, to retire early. Further, prior
to any amendment of the Plan, the Company shall give at least 90 days' prior
written notice to any Executive Officer, who at the time of the amendment will
be eligible to receive Early Retirement Benefits hereunder, of the proposed
amendment and his or her eligibility to elect early retirement prior to the
effective date of the amendment.

        6.2    Termination.    It is the present intention of the Company to
maintain this Plan indefinitely. Nonetheless, the Company reserves the right, at
any time, to terminate the Plan; provided, however, no termination shall affect
any benefits previously granted hereunder to an Executive Officer who elected or
was required, pursuant to this Plan, to retire early, and provided, further,
that prior to any termination, the Company shall give at least 90 days' prior
written notice to any Executive Officer, who at the time of the termination will
be eligible to receive Early Retirement Benefits hereunder, of the proposed
termination and of his or her option to elect, prior to the termination, to take
early retirement under this Plan prior to the effective date of the termination.

ARTICLE VII—MISCELLANEOUS

        7.1    Benefits Not Transferable or Assignable.    None of the benefits,
payments, proceeds, claims, or rights of any Executive Officer hereunder shall
be subject to the claim of any creditor of the Executive Officer, other than the
Company as permitted in Section 7.2, nor shall any Executive Officer have any
right to transfer, assign, encumber, or otherwise alienate any of the benefits
or proceeds which he or she may expect to receive, contingently or otherwise,
under this Plan.

        7.2    Setoff.    The Company shall have the right to withhold and
deduct from payments due hereunder to any Executive Officer any amounts owed by
the Executive Officer to the Company which were incurred prior to the Executive
Officer's Early Retirement Date.

6

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.6



BOISE CASCADE CORPORATION SUPPLEMENTAL EARLY RETIREMENT PLAN FOR EXECUTIVE
OFFICERS (As Amended Through September 26, 2003)
